NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 15 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL DELACRUZ, Sr.,                           No.    17-17340

                Plaintiff-Appellant,            D.C. No. 5:14-cv-05336-EJD

 v.
                                                MEMORANDUM*
THE STATE BAR OF CALIFORNIA, a
California public entity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                            Submitted April 11, 2019**

Before:      WALLACE, FARRIS, and TROTT, Circuit Judges.

      Daniel Delacruz, Sr., appeals pro se from the district court’s judgment

dismissing his action alleging federal and state-law claims arising from the denial

of admission to practice law by the State Bar of California stemming from the

State Bar’s moral character determination requirements. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. ASARCO, LLC v. Union Pac. R.R.

Co., 765 F.3d 999, 1004 (9th Cir. 2014) (dismissal for failure to state a claim under

Fed. R. Civ. P. 12(b)(6)); Kearney v. Foley & Lardner, LLP, 590 F.3d 638, 643

(9th Cir. 2009) (dismissal based on the Noerr–Pennington doctrine); Lukovsky v.

City & County of San Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008) (dismissal

on statute of limitations grounds); Noel v. Hall, 341 F.3d 1148, 1154 (9th

Cir. 2003) (dismissal based on the Rooker–Feldman doctrine). We may affirm on

any ground supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59

(9th Cir. 2008). We affirm.

      The district court properly dismissed Delacruz’s claims against all

defendants associated with the State Bar of California and the Judicial Council of

California because Delacruz’s claims constitute a forbidden “de facto appeal” of

prior state court judgments against Delacruz and are “inextricably intertwined”

with those judgments. See Noel, 341 F.3d at 1163-65 (discussing proper

application of the Rooker–Feldman doctrine); Craig v. State Bar of Cal., 141 F.3d

1353, 1354 n.1 (9th Cir. 1998) (noting that “the [Rooker–Feldman] doctrine is

especially appropriate when applied to a state’s regulation of its own bar”).

      Dismissal of Delacruz’s request to modify a state court injunction was also

proper under the Rooker–Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 283-84 (2005) (noting that district courts do not have


                                          2                                     17-17340
jurisdiction over cases in which plaintiffs complain of injuries caused by state

court judgments).

      The district court properly dismissed Delacruz’s claims against defendants

associated with the City of Salinas and the City of Fresno as barred by the

applicable statutes of limitation. See Cal. Civ. Proc. Code § 335.1 (two-year

statute of limitations for personal injury claims); Lukovsky, 535 F.3d at 1048

(California’s statute of limitations for personal injury torts applies to § 1983 and

§ 1985 claims).

      The district court properly dismissed all federal claims in Delacruz’s first

amended complaint because the conduct alleged was incidental to defendants’

petitioning activities and is therefore protected under the Noerr–Pennington

doctrine. See Sosa v. DIRECTV, Inc., 437 F.3d 923, 934-35 (9th Cir. 2006)

(explaining the Noerr–Pennington doctrine). Because Delacruz failed to allege

sufficiently that defendants’ actions were objectively baseless and that they had an

improper motive, Delacruz’s federal claims do not fall within the narrow sham

litigation exception. See Prof’l Real Estate Inv’rs, Inc. v. Columbia Pictures

Indus., Inc., 508 U.S. 49, 60-61 (1993) (discussing application of the sham

litigation exception to the Noerr–Pennington doctrine); Kottle v. Nw. Kidney Ctrs.,

146 F.3d 1056, 1063 (9th Cir. 1998) (a “heightened pleading standard” applies to

alleged intentional misrepresentations invoking the sham litigation exception, and


                                           3                                     17-17340
the standard “would have no force if in order to satisfy it, a party could simply

recast disputed issues from the underlying litigation as misrepresentations by the

other party” (citation and internal quotation marks omitted)). To the extent that

Delacruz alleged non-petitioning activities, the conduct alleged relates to

Delacruz’s state law claims, over which the district court declined supplemental

jurisdiction, and Delacruz does not challenge the district court’s decision to decline

supplemental jurisdiction.

      The district court did not abuse its discretion in denying Delacruz’s motion

for partial summary judgment as premature. Fed. R. Civ. P. 56(d); Burlington N.

Santa Fe R.R. Co. v. Assiniboine & Sioux Tribes of Fort Peck Reservation, 323

F.3d 767, 773 (9th Cir. 2003) (standard of review).

       The district court did not abuse its discretion by denying Delacruz’s motion

for reconsideration because Delacruz failed to establish any basis for relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (requirements for reconsideration under Fed. R. Civ. P. 60(b)).

      We do not consider matters not specifically and distinctly raised in the

opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

      We reject as unsupported by the record Delacruz’s contentions concerning

bias of the district judge.

      Delacruz’s motion for an expedited injunction (Docket Entry No. 61) is


                                          4                                    17-17340
denied.

      AFFIRMED.




                  5   17-17340